 In the Matter Of SUNBEAM CORPORATION, EMPLOYERandDISTRICTNo. 8, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 13-RC-1015.-Decided April 4, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Edward T.Maslanka, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner and the Employer agree that machine tool setupmen at the Employer's three electrical appliance, furnace, and equip-ment plants in Chicago, Illinois, constitute an appropriate unit.United Electrical, Radio & Machine Workers of America, and itsLocal 1150, herein collectively called the UE, the Intervenor herein,contend that the unit sought by the Petitioner is inappropriate.At its 3 Chicago plants, the Employer employs, in several machinedepartments, approximately 1800 machine operators and 66 machinetool setup men and, in 4 assembly departments, separate from themachine departments, 1000 assembly department employees.89 NLRB No. 22.132 SUNBEAM CORPORATION133Machine tool setup men, working throughout the three plants, setup for operation many types of machines,' the function of which isto produce tools for the use of assembly department employees in themanufacture of the Employer's product.Machine tool setup menselect jigs and fixtures from the Employer's central tool crib and setthen' up on the machines; on occasion they use clamps or other tem-porary-devices when dies are unavailable.When the machines areready to operate, they make three or four runs for the approval of thefloor inspector and the foreman and, following the foreman's instruc-tions, assign operators to the machines and spend 3 to 15 minutes in-structing machine operators ill,-the operation thereof.They checkwith the toolroom employees and tolerances of the parts produced bythesemachines and, if necessary, adjust machine setups to accordwith these tolerances.Machine tool setup men and machine operators report to thesame department foreman. In the latter's absence machine tool setupmen, usually the one with the longest seniority, may grant temporaryabsences and down pay 2 to machine operators and assign them to othermachines when their machines are not in operation.Machine toolsetup men are not required to serve an apprenticeship.They arehired on the basis of their experience as production machinists.Ma-chine tool setup men are paid at an hourly rate and receive meritincreases based on the recommendation of the foreman; machine oper-ators are paid on a piecework basis.Since 1943, the UE has continuously represented the productionand maintenance employees at the Employer's three Chicago plants;its latest contract, bearing an expiration date of May 31, 1949, spe-cifically includes machine tool setup men and machine operators inthe production and maintenance unit.SinceMarch 2, 1948, whenitwas certified by the' Board following a'Decision' and Direction ofElection,' the Petitioner has continuously represented the patternmakers and the toolroom and experimental toolroom employees atthese plants in two separate craft units. In a Decision and Directionof Election dated November 18, 1949, following a hearing in whichthe Employer and the Petitioner participated, the Board found ap-propriate a unit of production and maintenance employees at theEmployer's three plants, excluding, among other employees, machinetool setup men, in accordance with the stipulation of the parties'These machines'include drill presses,millingmachines,automatic screw machines,turret lathes, engine lathes,broaching machines,high frequency machines,arbor presses,drill presses, grinders, automatic and threading machines.2Down pay is `iiay granted"to machine operators during periods when their machines areidle through no fault of their own.3 74 NLRB 976. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDto that proceeding.4The agreed exclusion of machine tool setup menwas based upon current grievance difficulties arising between machinetool setup men and machine operators, and not upon craft lines.Machine tool setup men work in else entact with, and are underthe direction of, the same foreman as machine operators, who ad-mittedly are production employees.On the other hand, they alsoregularly confer with toolroon employees in the course of their job.Although machine tool setup meit are more experienced than machineoperators, it nowhere appears that they possess a high degree of skill,comparable to that of well-recognized craft, groups.Machine toolsetupmen serve no apprenticeship and have no interests clearlydistinguishable from those of production and maintenance employees,with whom they bargained from 1943 until May 1949. They clearlydo not constitute a separate department under separate supervision.Under the circumstances, we find that the machine tool setup men atthe Employer's three Chicago plants do not possess the skills of atraditional craft group.They are therefore, on the present record,not entitled to separate representation, on a craft or other hasis.5Weshall therefore dismiss the petition eORDERIT IS HEREBY ORDERED that the petition in the above-entitled case be,and thesame hereby is, dismissed.4 87 NLRB 123. Although UE was present at the hearing in that case, its motion tointervene was denied because of its failure to comply with Section 9 (f), (g), and (h)of the Act.The Board, in addition to finding appropriate the agreed production andmaintenance unit, further found, in accordance with the agreement of the parties, thattool crib attendants might appropriately be added to the toolroom unit, then representedby the Petitioner.5Gabriel Steel Company,80 NLRB 1361;Geneva Forge, Inc.,76 NLRB 497;NorrisManufacturer, Inc.,73 NLRB 838;John Deere Dubuque Tractor Company,72 NLRB 658.6 In view of our decision in this case, we find it unnecessary to consider the other issuesraised by the parties during and after the hearing.